 1

 2

 3

 4

 5
                                                           JS-6
 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   CALVIN D. JACKSON,            )    NO. CV 19-2288-JFW(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )     JUDGMENT
                                   )
14   B. RAMOS, et al.,             )
                                   )
15                  Defendants.    )
                                   )
16   ______________________________)

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.

19

20             DATED:   May 7, 2021.

21

22
                                         _______________________________
23                                               JOHN F. WALTER
                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28
